Brown, J. P. (dissenting).
"Where a dispute has been arbitrated pursuant to a broad arbitration agreement between the parties, the resulting award may not be vacated unless it is violative of a strong public policy, is totally irrational or clearly exceeds a specifically enumerated limitation on the arbitrator’s power (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; Matter of Board of Educ. v Dover-Wingdale Teachers’ Assn., 61 NY2d 913; Matter of Local Div. 1179 [Green Bus Lines] 50 NY2d 1007; Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578)” (Matter of Town of Callicoon [Civil Serv. Employees Assn], 70 NY2d 907, 909; see, Matter of Board of Educ. v North Babylon Teachers’ Org., — AD2d — [2d Dept, Nov. 20, 1989]). This policy of noninterference which has been adopted with respect to arbitration awards made, as here, pursuant to a broad arbitration clause consented to by the parties involved, serves the purpose of providing private and practical resolutions to disputes quickly and with minimum expense. Thus, the courts may not vacate *321an award which is clearly legally incorrect, nor may they vacate an award which appears to be inequitable (see, Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, supra). An arbitrator’s virtually unfettered discretion in this regard will be checked, however, when the exercise thereof has been found to violate a strong public policy. "The courts, however, must exercise due restraint in this regard, for the preservation of the arbitration process and the policy of allowing parties to choose a nonjudicial forum, embedded in freedom to contract principles, must not be disturbed by courts, acting under the guise of public policy, wishing to decide the dispute on its merits, for arguably every controversy has as its core some issue requiring the application, or weighing, of policy considerations. Thus, there are now but a few matters of concern which have been recognized as so intertwined with overriding public policy considerations as to either place them beyond the bounds of the arbitration process itself or mandate the vacatur of awards which do violence to the principles upon which such matters rest” (Matter of Sprinzen [Nomberg], 46 NY2d 623, 630).
The public policy that the majority purports to protect by vacating the arbitration award in this case is the policy prohibiting a public authority from delegating its responsibility to oversee and establish academic standards. While I do not disagree with either the existence or the substance of such policy (but see, Matter of Enlarged City School Dist. [Troy Teachers Assn.], 69 NY2d 905, 907, n), I fail to see how the Grievance Board’s award in this case is "so intertwined with overriding public policy considerations” that it cannot be permitted to stand. For all the sweeping language contained in its decision, the Grievance Board’s award did only one thing—it prohibited the College from unilaterally violating the bargained-for contractual rights of several of its adjunct faculty members whom it had previously determined to be both qualified and competent, some of whom had been teaching at the College for many years, by depriving them of the opportunity of continuing to teach. In my view, the College has not established that the Grievance Board’s award is so violative of strong public policy as to justify our abrogating the well-established judicial policy of noninterference in otherwise binding arbitration awards, particularly since under the terms of the parties’ agreement the College always retained the right to remove an adjunct faculty member for unsatisfactory classroom performance.
*322Under the circumstances, I would affirm the judgment appealed from confirming the arbitrator’s award.
Lawrence and Eiber, JJ., concur with Kooper, J.; Brown, J. P., dissents in a separate opinion.
Ordered that the judgment is reversed, on the law, with costs, the determination of the Grievance Board is vacated, and the matter is remitted to the Grievance Board for further proceedings consistent herewith.